Case 1:19-cv-03862-JMS-DLP Document 19 Filed 01/30/20 Page 1 of 1 PageID #: 109




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  JOSEPH DADON,                                       )
         Plaintiff,                                   )
                                                      )
         vs.                                          )   1:19-cv-03862-JMS-DLP
                                                      )
  UNITED STATES OF AMERICA, BY AND                    )
  THROUGH THE INTERNAL REVENUE SERVICE,               )
        Defendant.                                    )

                                              ORDER

        On December 13, 2019, Defendant the United States of America filed a Motion to Dismiss

 and, in the Alternative, Motion for Summary Judgment. [Filing No. 11.] Federal Rule of Civil

 Procedure 12(d) provides that “[i]f, on a motion under Rule 12(b)(6) or 12(c), matters outside the

 pleadings are presented to and not excluded by the court, the motion must be treated as one for

 summary judgment under Rule 56. All parties must be given a reasonable opportunity to present

 all the material that is pertinent to the motion.” Fed. R. Civ. P. 12(d). After reviewing the Motion,

 the Court has determined that it should be treated as a Motion for Summary Judgment.

 Accordingly, the Court will afford Mr. Dadon an opportunity to present any material that he

 believes is relevant to the motion. He must do so by February 14, 2020.




         Date: 1/30/2020




 Distribution via ECF only to all counsel of record



                                                  1
